   Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 1 of 21 PageID #: 1



                      IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF TEXAS, MARSHALL DIVISION


UNITED SERVICES AUTOMOBILE                      )
ASSOCIATION                                     )
a Texas reciprocal inter-insurance exchange,    )
                                                )
               Plaintiff,                       )
                                                )
       v.                                       )
                                                )
PNC BANK N.A.                                   )                    2:20-cv-319
                                                    Civil Action No. _________
                                                )
               Defendant.                       )   JURY TRIAL DEMANDED
                                                )
                                                )
                                                )
                                                )
                                                )
                                                )
                                         COMPLAINT




        Plaintiff United Services Automobile Association (“USAA”), by its undersigned counsel,

for its Complaint against defendant PNC Bank, National Association (“PNC”), states as follows,

with knowledge as to its own acts, and on information and belief as to the acts of others:

        1.      This lawsuit is brought to address PNC’s use of USAA’s patented technologies that

relate to remote check deposit for mobile banking systems. These patented technologies enable

USAA to connect members of the military and their families across the globe to financial services.

USAA developed these technologies as part of its mission to improve the financial security of its

members. In its decades of serving the military community, USAA has worked to innovate in

serving the needs of its members, including a lifestyle that can make getting to a bank branch

difficult, particularly if they are out to sea or deployed outside the United States. USAA’s

innovations and investments are protected by multiple patents issued by the United States Patent
  Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 2 of 21 PageID #: 2



& Trademark Office. PNC has chosen to use USAA’s patented technologies without permission

and to use them for its own commercial gain. This lawsuit seeks remedies for PNC’s misconduct.

II.     THE PARTIES
        2.      Plaintiff USAA is a reciprocal interinsurance exchange and unincorporated

association organized under the laws of the State of Texas having its principal place of business at

9800 Fredericksburg Road, San Antonio, Texas 78288. The USAA family of companies is

dedicated to the financial well-being of members of the military and their families through the

provision of insurance and banking products and services, and investing services. USAA does

business in this judicial district, and through its website at www.usaa.com and USAA Mobile

smartphone applications.

        3.      On information and belief, PNC is a national banking association organized under

the laws of the United States of America. PNC does business throughout the United States,

including in this judicial district.

III.    JURISDICTION AND VENUE
        4.      Subject matter jurisdiction is based on 28 U.S.C. § 1338, in that this action arises

under federal statute, the patent laws of the United States (35 U.S.C. §§ 1, et seq.).

        5.      The Court has personal jurisdiction over PNC because it has substantial, systematic

and continuous contacts with this judicial district. PNC has a regular and established place of

business in the State of Texas and in the Eastern District of Texas, including operating several

physical branches in this judicial district, and conducting business with customers residing in this

judicial district both through its branches and its mobile banking services. PNC has committed

acts of patent infringement and, as detailed below, contributed to or induced acts of patent

infringement by others in this judicial district. PNC is registered to do business in Texas and

maintains an agent authorized to receive service of process within Texas.

        6.      Venue is proper under 28 U.S.C. § 1400(b) because PNC has committed acts of

infringement and maintains a regular and established place of business in this judicial district.




                                                 -2-
  Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 3 of 21 PageID #: 3



       7.      PNC occupies several permanent, physical places within this District from which

PNC carries out its business. For example, PNC has physical “solution center” branches in the

following locations in this District: (1) Allen Solution Center, 829B W Stacy Road, Suite 100,

Allen, Texas 75013; (2) Denton Solution Center, 2310 W. University Drive, #1540, Denton, Texas

76201; and (3) Plano Solution Center, 7300 Dallas Pkwy, Suite A140, Plano, Texas 75024. PNC

conducts business from these solution centers using physical equipment and employees located

within the District. For example, on information and belief, each of these solution center branches

allows customers to obtain certain banking services from PNC via in-person appointments with

PNC employees. In addition, each of these locations offers customers the opportunity to conduct

banking business via video tellers and/or traditional ATM machines. As a further example, PNC

maintains several ATM locations in this district.

IV.    BACKGROUND ALLEGATIONS
                      USAA’s Investments And Pioneering Innovations
       8.      This is an action for infringement of patents awarded to research and development

teams at USAA for their years of work developing and improving technologies that, among other

things, allow banking customers to easily and conveniently deposit paper checks into their

accounts from their smartphones – wherever they might be in the world.

       9.      USAA has been serving present and former members of the U.S. military and their

families since 1922 and is one of America’s leading insurance and financial services companies.
USAA offers its members a wide range of insurance and banking products and services, and

investing services designed to help them meet their financial security needs. Headquartered in San

Antonio, Texas, with offices in several states and Europe, USAA employs more than 33,000

people to provide for the financial well-being of over 12 million members.

       10.     Unlike traditional banks, which usually maintain a network of brick-and-mortar

bank branches or ATMs for customers to use, USAA typically interacts with its members remotely,

either by mail, telephone, or with increasing frequency through its usaa.com website or USAA’s

mobile application. USAA’s online and mobile presence is critical to its members’ well-being,




                                                -3-
  Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 4 of 21 PageID #: 4



particularly as USAA’s military members are often stationed in distant locations around the world

with limited access to traditional banking services.

       11.     Driven by its mission to serve its members, starting in or around 2004, USAA

invested substantial research and development resources into developing and implementing

systems and methods that would provide USAA’s members with a real-time capability to deposit

a financial instrument from just about anywhere. These pioneering systems and methods resulted

in a prototype developed by 2005, and the launch in 2006 of a consumer device remote check

deposit system under the name Deposit@Home®. In 2009, USAA launched an application

branded as Deposit@Mobile®, which today is available and used worldwide on devices such as

iPhones, iPads and Android-based mobile devices. For the first time in banking history, USAA’s

patented systems allowed customers to deposit checks anytime, anywhere by taking photographs

with consumer electronics that consumers actually own or can easily acquire, such as a mobile

phone’s digital camera.

       12.     To date, USAA has invested many millions of dollars and thousands of employee-

hours in the development and implementation of its mobile deposit technologies.

                                  The Asserted USAA Patents
       13.     This action involves two of the patents that protect USAA’s investments in its

mobile deposit technologies: U.S. Patent Nos. 10,482,432 (the “’432 Patent”) and 10,621,559 (the

“’559 Patent”) (collectively, in this Complaint, “USAA Patents”).

       14.     The ’432 and ’559 Patents are entitled “Systems and methods for remote deposit of

checks,” and were invented by Charles Lee Oakes III, Randy Ray Morlen, Bharat Prasad, and Troy

Bartlette Huth. The application from which the ’432 and ’559 Patents derive their effective filing

date was filed by USAA on October 31, 2006.

       15.     The systems and methods taught by the ’432 and ’559 Patents solve technological

problems associated with earlier systems used for capturing images of checks. These innovations

allowed USAA, for the first time in banking history, to allow users to transform general purpose

consumer devices that they have in their homes or are otherwise easy to acquire into a check image



                                                -4-
  Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 5 of 21 PageID #: 5



capture device. This had a profound impact on USAA’s members and USAA’s ability to accept

deposit of remote checks, including because it eliminated the need for consumers (many of whom

have limited means) to acquire or access specialized check processing equipment to deposit checks

remotely.

       16.     Among other things, the ’432 patent’s system and method include technological

solutions to assist the customer in placing the digital camera at a proper distance from the check,

present the photo of the check to the customer after the photo is taken with the digital camera,

confirm that the mobile check deposit can go forward after optical character recognition is

performed on the check in the photo, and check for errors before submitting the check for mobile

check deposit. As another example, the ’559 patent’s device and method perform operations that

include, among other things, receiving a digital image depicting at least portion of the check

submitted by the user, applying optical character recognition to the digital image, determining an

amount for the remote deposit of the check based on the optical character recognition, comparing

the determined amount against a customer entered amount, optically reading a magnetic ink

character recognition (MICR) line depicted in the digital image, performing duplicate check

detection, and determining the image is suitable for creating a substitute check and accepting the

digital image. Additional details and improvements to mobile check depositing systems are further

described in the patents.

       17.     Prior to USAA’s inventions, checks were processed for deposit using specialized

check scanning machines, which typically were located in bank facilities or leased to businesses

for use in their back offices. High-tech equipment manufacturers sold a variety of check scanning

machines that cost up to tens of thousands of dollars.

       18.     The passage of the Federal “Check 21 Act” in 2003 increased the technical risks

associated with check imaging. A report by Alogent entitled “The Client Business Case for Remote

Deposit Capture” explained how, under Check 21, items would be returned due to poor image

quality, either on the digital image, or the printed Image Replacement Document (IRD).




                                                -5-
  Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 6 of 21 PageID #: 6



       19.     The deposit of check images requires compliance with certain technical

specifications, such as the “Specifications for Electronic Exchange of Check and Image Data,”

also known as DSTU X9.37-2003: a technical specification published by the Accredited Standards

Committee X9, Inc. that spells out the file sequences, record types, and field formats to be used

for the electronic exchange of check MICR line, associated check processing data and check

images.

       20.     An industry white paper entitled “Check 21: Controlling Image Quality at the Point

of Capture” was published in 2004. The white paper acknowledges that one challenge facing

remote deposit capture (“RDC”) is that the human eye does not have the ability to distinguish

between a check image that meets digital processing criteria and one that does not. For example,

the white paper points out that what is an acceptable image to one person may be unacceptable to

another. The white paper discussed the importance of ensuring that an acceptable image of a check

is captured at the first point of entry to the check clearing process, as a check image with quality

issues is likely to be unpayable and represents a liability to the bank. Further, the report identified

and discussed basic measurement metrics to ensure that a check image may be successfully

cleared. Also in 2004, the FSTC, a financial industry technical group, published a report entitled

“Image Quality and Usability Assurance- Phase I Project.” The report discussed a number of

factors such as image size, skew, lightness/darkness, focus, and noise, among others that can lead

to a failed image. Other publications discussing the perceived challenges of remote deposit include

statements made in 2005 by CIT Engineering Team, who designs specialized scanners for the RDC

process, the RDC process is so delicate that small insights and/or small oversights are what

distinguish an outstanding check scanning product from a mediocre one.

       21.     When USAA introduced its patented technology to the market, it was met with both

delight and concern because of its disruptive force. For example, in September 2009, AdAge

published a report entitled “How Mobile Technology Is Changing Banking’s Future,” which

observed that “USAA represents the bleeding edge of mobile banking technology” and described

its pioneering system as a “technological development [ ] that allow[s] for deposits by iPhone and



                                                  -6-
  Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 7 of 21 PageID #: 7



mobile payments.” As another example, in June 2009, Celent published an article entitled

“USAA’s Mobile Remote Deposit Capture Initiative.” The article stated that mobile RDC is so

disruptive that many banks might pass on the idea. The report acknowledged that USAA’s mobile

RDC provided a compelling competitive advantage over other banks.

       22.     By facilitating and improving remote mobile deposit, the innovations of the USAA

Patents facilitate significant cost savings and provide many other financial benefits to banks. For

example, in 2011, NCR published a white paper entitled “Mobile Remote Deposit Capture.” The

white paper reported that the average cost of processing a paper check transaction at a bank branch

is $3.75, and that a mobile deposit costs just $0.14.

       23.     As another example, 2015, Celent published a report entitled “State of Remote

Deposit Capture 2015- Mobile Is the New Scanner.” The abstract of the report observed that

mobile RDC was becoming the alternative to specialized check scanners, with banks racing to

offer mobile RDC, which Celent predicted would have a profound effect on the branch channel.

The report also observed that USAA’s systems result in a substantial improvement over the

existing marketplace of complex, expensive check scanning machines and that by the date of the

report mobile check image capture users outnumbered those using specialize desktop devices by

more than 40 to 1. As another example, in 2016, an article entitled “Mobile Check Deposits- Pro

Tips to Ensure They Go Smoothly” was published by an industry technology analyst on

nerdwallet.com. The article acknowledged that mobile check deposit had become the most popular

feature of mobile banking, estimating that there are about 87 million people in the U.S. depositing

checks using mobile check deposit.

                                    PNC Bank’s Infringement
       24.     PNC is one of the largest full-service consumer and commercial banking providers

in the United States. According to PNC’s website, PNC customers now deposit on average over 2

million checks per month using their mobile devices.

       25.     PNC’s mobile remote deposit capture systems, including but not limited to PNC

Mobile Deposit and PNC Deposit On-Site Mobile® are referred to herein, along with any other




                                                 -7-
  Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 8 of 21 PageID #: 8



infringing instrumentalities that include similar functionality, as “PNC Mobile Deposit.” PNC

states that users “can easily deposit a check right from your smartphone” using PNC Mobile

Deposit, touting that deposit can be done “quickly, conveniently, and securely with mobile deposit

and our mobile banking apps”:




       26.     PNC also promotes PNC Mobile Deposit with video advertisements, including

commercials specifically touting mobile deposit, and has offered special promotions to customers

to encourage them to try mobile deposit.

       27.     PNC receives mobile check deposits from customers who, for example, download

its application for iPhone or Android devices and use the application and device as instructed by

PNC, including as detailed on PNC’s website and in its user guidelines.

       28.     PNC did not release PNC Mobile Deposit until years after USAA had already

implemented and released its patented technology to widespread adoption, demonstrating the

commercial viability of USAA’s patented technology.

       29.     PNC was on notice and, on information and belief, had actual knowledge of its

infringement of the USAA Patents before the filing of the Complaint, including because the USAA

Patents are publicly known and have been widely publicized in the banking industry, including in

major publications read by PNC employees and specifically referring to PNC.

       30.     For example, in August 2018 USAA filed a complaint against Wells Fargo for

infringement of certain of USAA’s mobile deposit patents. The complaint included claims for




                                               -8-
  Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 9 of 21 PageID #: 9



infringement of U.S. Patent No. 10,013,681, the parent to the ’432 and ’559 Patents (which had

not issued at that time). USAA’s claims based on the parent to the ’432 and ’559 patents were

widely discussed in the banking industry. As an example, the American Banker, a publication

which describes itself as “the essential resource for senior executives in banking and financial

services, keeping its users updated on vital developments and focusing sharply on their most

important concerns” ran an article, published in January 2020, discussing the result of the lawsuit

in which Wells Fargo was found to infringe the ’681 Patent (and another patent) and USAA was

awarded $102.8 million in past damages. The article reported “Wells Fargo has lost a [] mobile

deposit patent lawsuit brought against it by USAA” and noted that “other banks should be on alert

if they use the same technology” and specifically referenced USAA’s Deposit@Mobile product.

Similar articles appeared in other major publications such as Bloomberg and Business Insider.

Indeed, some of the news coverage of USAA’s mobile deposit patents specifically references PNC

Mobile Deposit. For example, S&P Global, a market intelligence publication covering commercial

banking, published a November 2019 article about a prior jury verdict against Wells Fargo for

infringement of other USAA mobile deposit patents that stated “other banks with apps for mobile

check deposit could also be on the hook,” and specifically listed “PNC Financial Services Group

Inc.”

        31.    Upon information and belief, PNC monitors these industry publications. For

example, PNC’s website has specifically touted and cited coverage from the American Banker,

Bloomberg, Business Insider, and S&P Global.

        32.    In addition to the widespread coverage of USAA’s lawsuits against Wells Fargo,

USAA’s Deposit@Mobile® technology has been well-known and publicized for years, and USAA

receives widespread acclaim for its pioneering innovations in mobile deposit. For example, a 2020

report by Javelin Strategy and Research named USAA “as an overall ‘Leader’ in both mobile and

online banking,” and also evaluated PNC. Upon information and belief, PNC is aware of this and

other acclaim for USAA’s Deposit@Mobile® products, including because it was widespread in

the industry and because some of the press surrounding USAA also referred specifically to PNC.




                                                -9-
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 10 of 21 PageID #: 10



As an example, a 2011 article in the Washington Post entitled “PNC launches mobile bank

deposits” noted that “USAA Federal Savings first introduced mobile deposit in 2009.” PNC has

previously cited articles from the Washington Post on its website and, on information and belief,

closely monitors media coverage discussing its own products.

       33.    USAA is further informed and believes that PNC has actual and constructive

knowledge of the USAA Patents as a result of its awareness of USAA’s Deposit@Mobile®

products and USAA’s patent marking. For example, USAA marks its Deposit@Mobile® products

pursuant to 35 U.S.C. § 287 through the USAA mobile application. As an example, the

Deposit@Mobile® mobile application contains a “United States Patents” section specifically

listing the ’432 and ’559 Patents by patent number.

       34.    Further, to the extent that PNC contends it lacked actual knowledge of its

infringement of the USAA Patents before the time of service of this Complaint, it was willfully

blind by deliberately avoiding investigating USAA’s patents or inspecting USAA’s mobile check

deposit application and/or instructing its employees not to investigate USAA’s patents or inspect

USAA’s mobile check deposit application. Further, PNC has actual knowledge of its infringement

of the USAA Patents by virtue of this complaint.

       35.    In addition to having actual and constructive pre-suit notice of the Patents-in-Suit

as detailed above, PNC has actual notice and knowledge of the Patents-in-Suit no later than the

filing of this Complaint and/or the date this Complaint was served upon PNC.

       36.    As detailed below, PNC’s conduct with respect to Mobile Deposit constitutes

willful infringement of USAA’s Patents. PNC’s use of the USAA Patents is not licensed or

authorized by USAA in any way.

       37.    PNC has profited, and continues to profit, including by providing its infringing

mobile deposit service to millions of PNC customers without USAA’s permission and without any

compensation to USAA, materially harming USAA and its members.




                                              - 10 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 11 of 21 PageID #: 11



V.     FIRST CLAIM FOR RELIEF – ’432 PATENT
       38.     USAA re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       39.     The ’432 Patent, entitled “Systems and methods for remote deposit of checks” was

duly and legally issued on November 19, 2019. A true and correct copy of the ’432 Patent is

attached as Exhibit A.

       40.     USAA owns by assignment the entire right, title, and interest in and to the ’432

Patent, including the exclusive right to seek damages for past, current, and future infringement

thereof.

       41.     USAA is informed and believes, and on this basis alleges, that PNC, agents of PNC,

and/or third parties acting under PNC’s direction and control, have committed and continue to

commit acts of direct infringement of one or more claims of the ’432 Patent literally and/or under

the doctrine of equivalents, by making, using, selling, offering to sell and/or importing into the

United States, PNC Mobile Deposit. Further, PNC controls the infringing system as a whole and

obtains benefits from it.

       42.     For example, the PNC Mobile Deposit system through which PNC receives

deposits includes a mobile device including PNC’s downloaded app, which PNC provides to

control check deposit by causing the mobile device to perform various functions such as instructing

the customer to have a digital camera take a photo of a check, as illustrated for example by the

following images from PNC’s website:




                                                - 11 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 12 of 21 PageID #: 12




       43.    As another example, PNC Mobile Deposit gives an instruction to assist in placing

the digital camera at a proper distance away from the check for taking the photo, including as

depicted in the below screenshot from the PNC Mobile Deposit application:




                                             - 12 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 13 of 21 PageID #: 13



       44.     In addition, PNC Mobile Deposit presents the photo of the check after the photo is

taken with the mobile phone’s digital camera.




       45.     PNC Mobile Deposit causes the mobile device to confirm that the mobile check

deposit can go forward after optical character recognition (“OCR”) is performed on the check in

the photo, and causes the mobile device to check for errors before the submitting step. For example,

as depicted in the below screenshot from the PNC Mobile Deposit application, if the customer-

entered amount and the OCR determined amount do not match, the PNC Mobile Deposit

application will display an error message stating: “The amount entered and the amount recognized

on the check don’t appear to match. Please verify the amount you entered and correct it if needed.

If the amount you entered is correct, please retake the photo.”




                                                - 13 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 14 of 21 PageID #: 14




       46.     PNC also is inducing infringement of the ’432 Patent, in violation of 35 U.S.C.

§ 271(b), including by knowingly encouraging or aiding third parties to make, use, sell or offer to

sell PNC Mobile Deposit in the United States, or to import PNC Mobile Deposit into the United

States, and/or in violation of 35 U.S.C. § 271(f)(1), by supplying or causing to be supplied PNC

Mobile Deposit in or from the United States, without license or authority from USAA, with

knowledge of or willful blindness to the fact that PNC’s actions will induce others to directly

infringe the ’432 Patent. PNC actively encourages, directs, and controls third parties, including its

end users, to make and/or use PNC Mobile Deposit in an infringing manner, including through

PNC’s website, advertisements, documentation/instructional material, customer support,

application and feature descriptions, and in-application instructions. PNC has intentionally aided

and encouraged third parties, including its end users, to use PNC Mobile Deposit in the United

States in a manner that it knows would infringe or have a high probability of infringing the ’432

Patent, with the specific intent that those performing the acts infringe the ’432 Patent.

       47.     PNC is contributorily infringing the ’432 Patent in violation of 35 U.S.C. § 271(c),

by selling, offering to sell, and/or importing into the United States, and/or in violation of 35 U.S.C.

§ 271(f)(2), by supplying or causing to be supplied in or from the United States, PNC Mobile

Deposit for use in infringing the ’432 Patent, constituting a material part of the invention, knowing

PNC Mobile Deposit to be especially made or especially adapted for use in infringing the ’432

Patent. PNC Mobile Deposit is not a staple article or commodity of commerce suitable for

substantial non-infringing use.

       48.     As a result of PNC’s infringement of the ’432 Patent, USAA has been damaged. In

addition, PNC’s infringing acts and practices have caused and are causing immediate and

irreparable harm to USAA. USAA is entitled to recover for damages sustained as a result of PNC’s

wrongful acts in an amount yet to be determined and to receive such other and further relief,

including equitable relief, as this Court deems just and proper.




                                                 - 14 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 15 of 21 PageID #: 15



       49.     USAA is further informed, and on this basis alleges, that PNC’s infringement of

the ’432 Patent has been and continues to be deliberate and willful, and, therefore, this is an

exceptional case warranting an award of enhanced damages for up to three times the actual

damages awarded and attorney’s fees to USAA pursuant to 35 U.S.C. §§ 284-285. As discussed

above, PNC has had knowledge of the ’432 Patent and its infringement thereof, and yet has

deliberately continued to infringe in a wanton, malicious, and egregious manner, with reckless

disregard for USAA’s patent rights.

VI.    SECOND CLAIM FOR RELIEF – ’559 PATENT
       50.     USAA re-alleges and incorporates by reference the allegations of the preceding

paragraphs of this Complaint as if fully set forth herein.

       51.     The ’559 Patent, entitled “Systems and Methods for Remote Deposit of Checks,”

was duly and legally issued on April 14, 2020. A copy of the ’559 Patent is attached as Exhibit B.

       52.     USAA owns by assignment the entire right, title, and interest in and to the ’559

Patent, including the exclusive right to seek damages for past, current, and future infringement

thereof.

       53.     USAA is informed and believes, and on this basis alleges, that PNC, agents of PNC,

and/or third parties acting under PNC’s direction and control, have committed and continue to

commit acts of direct infringement of one or more claims of the ’559 Patent literally and/or under

the doctrine of equivalents, by making, using, selling, offering to sell and/or importing into the

United States, PNC Mobile Deposit. Further, PNC controls the infringing system as a whole and

obtains benefits from it.

       54.     For example, PNC Mobile Deposit includes a computing device for processing a

remote deposit of a check, which includes memory having stored thereon executable instructions

that, when executed by the first processing circuitry, cause it to perform operations including to

receive a digital image of a check, the digital image transmitted using a mobile device associated

with an image capture device, the digital image being captured by the image capture device, as

illustrated on PNC’s website and marketing materials including the illustrative images below.




                                                - 15 -
Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 16 of 21 PageID #: 16




                                   - 16 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 17 of 21 PageID #: 17



       55.     As another example, PNC Mobile Deposit detects an image format of the digital

image, determines that it is stored in a first image format, and converts that image, wherein an

image quality of the first image format is greater than an image quality of the second format.

       56.     In addition, PNC Mobile Deposit applies optical character recognition to the digital

image, determines an amount for the remote deposit of the check based on the optical character

recognition applied to the digital image, and compares the amount against a customer entered

amount. For example, if the customer entered amount and OCR determined amount do not match,

the PNC Mobile Deposit application will display an error message stating “The amount entered

and the amount recognized on the check don’t appear to match. Please verify the amount you

entered and correct it if needed. If the amount you entered is correct, please retake the photo.”

       57.      Further, as another example, PNC Mobile Deposit optically reads an MICR line

depicted in the digital image, and determines a routing number from the optically read MICR line.

For example, as shown in the below screenshot, if PNC Mobile Deposit is unable to optically read

the MICR line, it displays an error message stating “The photo isn’t clear enough to deposit your

check. Please retake the photo, making sure the check is well-lit and placed on a contrasting

surface.”




                                                - 17 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 18 of 21 PageID #: 18



       58.     Upon information and belief, PNC Mobile Deposit performs duplicate detection on

the check depicted in the digital image based at least in part on information obtained via the optical

character recognition applied to the digital image. For example, a recent article stated: “At PNC,

the bank’s mobile deposit function ‘performs an automated duplicate check detection process

when a check is presented for deposit, which compares submitted items to a recent history of

accepted items,’ PNC spokeswoman Shannon Mortland said. ‘Duplicates are rejected and not

deposited,        and        the        PNC          customer         is       notified.’”        See

https://www.cleveland.com/moneymatters/2019/08/citizens-bank-customer-gives-someone-a-

100-check-and-it-clears-twice-money-matters.html.

       59.     As another example, PNC Mobile Deposit determines the digital image is suitable

for creating a substitute check and sufficient to go forward with the deposit. For example, PNC

Mobile Deposit provides a confirmation of successful deposit if the check images are sufficient to

go forward with the deposit using a substitute check.

       60.     As an additional example, PNC Mobile Deposit includes second processing

circuitry and a second memory having stored thereon executable instructions that, when executed

by the second processing circuitry, cause the second processing circuitry to perform second

operations, including accepting the digital image for check deposit in place of the check depicted

in the digital image. For example, PNC Mobile Deposit provides a confirmation of successful

deposit and instructs users to retain the original check, and then destroy it after confirming the

deposit has been credited to their account.

       61.     PNC is inducing infringement of the ’559 Patent, in violation of 35 U.S.C. § 271(b),

including by knowingly encouraging or aiding third parties to make, use, sell or offer to sell PNC

Mobile Deposit in the United States, or to import PNC Mobile Deposit into the United States,

and/or in violation of 35 U.S.C. § 271(f)(1), by supplying or causing to be supplied PNC Mobile

Deposit in or from the United States, without license or authority from USAA, with knowledge of

or willful blindness to the fact that PNC’s actions will induce others to directly infringe the ’559

Patent. PNC actively encourages, directs, and controls third parties, including its end users, to



                                                - 18 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 19 of 21 PageID #: 19



make and/or use PNC Mobile Deposit in an infringing manner, including through PNC’s website,

advertisements, documentation/instructional material, customer support, application and feature

descriptions, and in-application instructions. PNC has intentionally aided and encouraged third

parties, including its end users, to use PNC Mobile Deposit in the United States in a manner that

it knows would infringe or have a high probability of infringing the ’559 Patent, with the specific

intent that those performing the acts infringe the ’559 Patent.

       62.     PNC is contributorily infringing the ’559 Patent in violation of 35 U.S.C. § 271(c),

by selling, offering to sell, and/or importing into the United States, and/or in violation of 35 U.S.C.

§ 271(f)(2), by supplying or causing to be supplied in or from the United States, PNC Mobile

Deposit for use in infringing the ’559 Patent, constituting a material part of the invention, knowing

PNC Mobile Deposit to be especially made or especially adapted for use in infringing the ’559

Patent. PNC Mobile Deposit is not a staple article or commodity of commerce suitable for

substantial non-infringing use.

       63.     As a result of PNC’s infringement of the ’559 Patent, USAA has been damaged. In

addition, PNC’s infringing acts and practices have caused and are causing immediate and

irreparable harm to USAA. USAA is entitled to recover for damages sustained as a result of PNC’s

wrongful acts in an amount yet to be determined and to receive such other and further relief,

including equitable relief, as this Court deems just and proper.

       64.     USAA is further informed, and on this basis alleges, that PNC’s infringement of

the ’559 Patent has been and continues to be deliberate and willful, and, therefore, this is an

exceptional case warranting an award of enhanced damages for up to three times the actual

damages awarded and attorney’s fees to USAA pursuant to 35 U.S.C. §§ 284-285. As noted above,

PNC has had knowledge of the ’559 Patent and its infringement thereof, and yet has deliberately

continued to infringe in a wanton, malicious, and egregious manner, with reckless disregard for

USAA’s patent rights.




                                                 - 19 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 20 of 21 PageID #: 20



VII.    PRAYER FOR RELIEF

        WHEREFORE, USAA prays for judgment against PNC as follows:
        A.      That PNC has infringed, and continue to infringe, each of the USAA Patents;

        B.      That each claim of each of the USAA Patents is valid and enforceable;

        C.      That PNC pay damages adequate to compensate USAA for its infringement,

together with interest and costs under 35 U.S.C. § 284;

        D.      That PNC be ordered to pay pre-judgment and post-judgment interest on the

damages assessed;

        E.      That PNC be ordered to pay supplemental damages to USAA, including interest,

with an accounting, as needed, of all infringements and/or damages not presented at trial;

        F.      That PNC’s infringement is willful and that the damages awarded to USAA should

be enhanced up to three times the actual damages awarded;

        G.      That USAA be awarded damages for its costs, disbursements, expert witness fees,

and attorneys’ fees and costs incurred in prosecution this action, with interest, including damages

for an exceptional case pursuant to 35 U.S.C. § 285 and as otherwise provided by law; and

        H.      That USAA be awarded such other and further relief, including any and all

injunctive and other equitable relief, as this Court deems just and proper.

VIII. DEMAND FOR JURY TRIAL
        65.     Pursuant to Federal Rule of Civil Procedure 38(b), USAA hereby demands a trial

by jury on all issues triable to a jury.




                                                - 20 -
 Case 2:20-cv-00319-JRG Document 1 Filed 09/30/20 Page 21 of 21 PageID #: 21



Dated: September 30, 2020             Respectfully submitted,

                                      PARKER, BUNT & AINSWORTH, P.C.

                                      /s/ Robert C. Bunt


                                      Robert C. Bunt
                                      Texas State Bar No. 00787165
                                      100 E. Ferguson Suite 418
                                      Tyler, Texas 75702
                                      Tel. (903) 531-3535

Co-Counsel:
                                      Attorneys for Plaintiff United   Services
IRELL & MANELLA LLP                   Automobile Association (USAA)

Jason Sheasby (CA #205455)
Lisa Glasser (CA #223406)
Anthony Rowles (CA #301209)
1800 Avenue of the Stars, Suite 900
Los Angeles, CA 90067
Tel. (310) 277-1010
Fax (310) 203-7199




                                      - 21 -
